Citation Nr: 1041770	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  98-00 642A	)	DATE
	)
	)


THE ISSUE

Whether the July 3, 2007, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to an increased rating 
for the service-connected residuals of a tonsillectomy, and 
assigned a 10 percent rating to the residuals of a right hernia 
repair and a 10 percent rating to the tender scar due to the 
residuals of the right hernia repair should be revised or 
reversed on the grounds of clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel

INTRODUCTION

The moving party served on active duty from August 1950 to July 
1954 and from May 1958 to January 1962. 

This case comes before the Board as an original action on the 
moving party's motion alleging CUE in the July 3, 2007, Board 
decision that denied entitlement to an increased rating for the 
service-connected residuals of a tonsillectomy, and assigned a 10 
percent rating to the residuals of a right hernia repair and a 10 
percent rating to the tender scar due to the residuals of the 
right hernia repair.


FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
August 1950 to July 1954 and from May 1958 to January 1962.

2.  Regarding the motion to revise the July 3, 2007, Board 
decision that assigned a 10 percent rating to the residuals of a 
right hernia repair and a 10 percent rating to the tender scar 
due to the residuals of the right hernia repair, the moving 
party did not set forth specific allegations in accordance with 
38 C.F.R. § 20.1404(b), did not allege the clear and 
unmistakable error in the Board decision, the legal or factual 
basis for such error, or why the result would have been 
manifestly different but for the error, and the moving party 
only argued that VA did not provide medical treatment for this 
disability until the past few years and VA did not provide an 
adequate examination of these disabilities.  

3.  In a July 3, 2007, Board decision, the Board denied 
entitlement to an increased rating for the service-connected 
residuals of a tonsillectomy. 

4.  The correct facts, as they were known at the time of the 
July 3, 2007, decision were before the Board, and the statutory 
or regulatory provisions extant at the time were correctly 
applied. 

5.  There was no error in the Board's July 3, 2007, decision 
that compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error. 





CONCLUSIONS OF LAW

1.  Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion to revise the July 3, 2007, Board decision 
that assigned a 10 percent rating to the residuals of a right 
hernia repair and a 10 percent rating to the tender scar due to 
the residuals of the right hernia repair, must be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2009).

2.  The July 3, 2007, Board decision that denied entitlement to 
an increased rating for the service-connected residuals of a 
tonsillectomy was not clearly and unmistakably erroneous. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 
235 (2004).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail to 
comply with the requirements set forth in this paragraph shall 
be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2009).

Regarding the motion to revise the July 3, 2007, Board decision 
that assigned a 10 percent rating to the residuals of a right 
hernia repair and a 10 percent rating to the tender scar due to 
the residuals of the right hernia repair that the moving party 
alleges this decision is clearly and unmistakable erroneous 
because VA did not treat him for the residuals of the hernia 
repair for several years, and the RO did not provide him with a 
proper examination.  See the October 2007 motion.  

The moving party did not set forth specific allegations in 
accordance with 38 C.F.R. § 20.1404(b).  The moving party did 
not allege the CUE in the Board decision, the legal or factual 
basis for such error, or why the result would have been 
manifestly different.  Because the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2009), the motion is dismissed without prejudice.

The moving party also argues that the July 3, 2007, Board 
decision in which the Board denied entitlement to an increased 
rating for the service-connected residuals of a tonsillectomy is 
clearly and unmistakably erroneous.  

In the October 2007 motion, the moving party argues that the 
Board committed error because the Board considered a wrong 
diagnosis.  The moving party argues that a June 2005 CT scan of 
the sinuses shows that he has a deviated nasal septum and 
minimal chronic paranasal sinus disease.  The moving party 
argues that the VA doctor incorrectly opined that the moving 
party's pain was caused by reflux disease.  The moving party 
also argues that the 2003 Board hearing transcript was not 
considered and is not of record.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed 
or revised on the grounds of CUE.  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated pursuant 
to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
The motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b) (2009).

The determination of whether a prior Board decision was based on 
CUE must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1) (2009).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either the 
correct facts, as they were known at the time, were not before 
the Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a) 
(2009); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly changed 
the outcome when it was made.  A valid claim of CUE requires 
more than a disagreement as to how the facts were weighed or 
evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996) (in the 
context of an application to reopen, the requirement that the 
result would have been manifestly different but for the error 
meant that a finding of service connection would have to have 
been required).  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be CUE. 
38 C.F.R. § 20.1403(c) (2008); see also Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir.) (expressly holding that in order to 
prove the existence of CUE, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error that 
would manifestly have changed the outcome of the prior 
decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; the Secretary's failure to fulfill the duty to 
assist; and disagreement as to how the facts were weighed or 
evaluated. 38 C.F.R. § 20.1403(d) (2009).  CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision, there has been a change 
in the interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e) (2009).

As a threshold matter, the Board finds that the arguments 
advanced by the moving party allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b) (2009).  In reaching 
this conclusion, the Board notes that VA has an obligation to 
liberally construe the pleadings of a claimant to discern all 
issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009).  

Based upon these arguments, the Board finds that the motion 
adequately sets forth an alleged specific error of fact or law 
in accordance with 38 C.F.R. § 20.1404(b).  Accordingly, the 
Board will proceed with an analysis of the motion.

The Board finds that the correct facts, as they were known at 
the time of the July 3, 2007, decision were before the Board, 
and the statutory or regulatory provisions extant at the time 
were correctly applied.  

The Board considered the correct VA regulations in effect at 
that time including the provisions of Diagnostic Code 6516.  The 
Board decision indicates that the residuals of a tonsillectomy 
are rated under 38 C.F.R. § 4.97a, Diagnostic Code 6516 and 
noted that the criteria under this section were revised during 
the pendency of this appeal, effective on October 7, 1996.  In 
the July 3, 2007, decision, the Board set forth both the former 
and revised criteria for Diagnostic Code 6516.  The Board 
indicated that the prior criteria of Diagnostic Code 6516, 
effective through October 6, 1996, provided for a minimum 10 
percent rating in cases of moderate chronic laryngitis, with 
catarrhal inflammation of cords or a mucous membrane, and 
moderate hoarseness.  A 30 percent evaluation was assigned in 
cases of severe chronic laryngitis, with marked pathological 
changes such as inflammation of cords or a mucous membrane, 
thickening or nodules of cords or submucous infiltration, and 
marked hoarseness.

The Board noted that the revised criteria of Diagnostic Code 
6516, effective beginning on October 7, 1996 provides that a 
minimum 10 percent evaluation is for application for 
manifestations of chronic laryngitis characterized by 
hoarseness, with inflammation of cords or mucous membrane and a 
30 percent evaluation is for application for manifestations of 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy.

The Board considered the medical evidence of record, 
specifically the February 2002 VA examination.  The Board found 
that the service-connected disability was not shown to include 
any current finding reflective of related activity due to 
tonsillitis or other symptomatic condition, as indicated in the 
examination reports.

The Board considered the complaints of choking and difficulty 
swallowing.  The Board found that these manifestations were 
addressed by the examination in February 2002, and that the 
examiner determined that these symptoms were not related to the 
service-connected disability, but rather to nonservice-connected 
reflux disease.  

The Board found that in the absence of findings of 
symptomatology identified as being disabling manifestations of 
the service-connected tonsillectomy residuals, the Board found 
no basis for the assignment of a compensable rating under either 
version of Diagnostic Code 6516, and the claim for an increase 
was denied.

After a careful review of the record on July 3, 2007, the Board 
concludes that that there was a tenable basis for the July 3, 
2007, decision.  The medical evidence supports the Board's 
finding that a compensable rating was not warranted for the 
residuals of the tonsillectomy.  In other words, there was 
competent evidence at the time of the July 3, 2007, decision 
that established that the service-connected residuals of a 
tonsillectomy were asymptomatic.  There was no medical evidence 
of chronic laryngitis, inflammation of the cords or mucus 
membranes, or hoarseness, symptoms which are necessary for a 
compensable rating under the former and revised Diagnostic Code 
6516.  Therefore, because there was no error of fact or law 
which, when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  In 
reaching this conclusion, the Board observes that the evidence 
of record at the time of the July 3, 2007, decision was 
correctly reported.  In addition, the pertinent statutory and 
regulatory provisions extant at that time were correctly 
applied. 

The Board finds that the moving party is essentially contending 
that the 2005 CT scan of the sinuses showed residuals of the 
tonsillectomy.  He also argues that VA failed to consider 
pertinent evidence.  The Board finds that the moving party's 
contentions that the CT scan of the sinuses dated in 2005 show 
additional residuals of the service-connected disability and 
that VA failed to consider this evidence does not amount to CUE.  
As discussed above, there is evidence of record that supports 
the Board's decision that the residuals of the tonsillectomy 
were asymptomatic.  At the time of the July 3, 2007, decision, 
the medical evidence did not relate the deviated septum or pain 
to the service-connected residuals of the tonsillectomy.  When 
there is evidence both pro and con on the issue, it is 
impossible for a claimant to succeed in showing that the result 
would have been manifestly different.  Simmons v. West, 14 Vet. 
App. 84, 88 (2000).

Further, even if the Board finds that error was committed in the 
July 3, 2007, Board decision because the Board did not discuss 
the 2005 CT scan report, this still does not arise to CUE.  CUE 
is one which, had it not been made, would have manifestly 
changed the outcome when it was made.  The error cannot be CUE 
unless it is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c) (2009).  It 
is not absolutely clear that had the Board discussed the 2005 CT 
scan in the July 3, 2007, decision, the result would have been 
manifestly different.  The CT scan does not address the rating 
criteria set forth in Diagnostic Code 6516, and it is reasonable 
to conclude that this evidence was not pertinent to or relevant 
to the issue of entitlement to an increased rating for residuals 
of a tonsillectomy.  

The moving party argues that there was CUE in the July 3, 2007, 
decision, because the Board did not discuss the 2003 Board 
hearing transcript.  The record shows that the moving party was 
afforded a Board hearing in 2003 with a Veterans Law Judge who 
subsequently left the employ of the Board.  The moving party was 
afforded an additional Board hearing in 2007 and the hearing 
transcript was associated with the record.  The 2003 hearing 
transcript is presumed to be lost.  

The Board finds that this allegation does not constitute CUE.  
This allegation is a general, non specific claim of failure to 
give due process.  It is not absolutely clear that a different 
result would have ensued had the Board considered the 2003 
hearing at the time of the July 3, 2007, decision in light of the 
fact that that moving party was afforded a second hearing in 2007 
and this hearing transcript was of record.  The moving party did 
not specify how the outcome would have been different.  
Therefore, this allegation is not CUE. 
 
Lastly, the Board finds that the moving party's general 
allegation of failure to fulfill the duty to assist does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d)(2).  

In sum, the Board finds that the moving party has not shown that 
the correct facts, as they were known at the time, were not 
before the Board on July 3, 2007, and has not shown that, but 
for incorrect application of statutory or regulatory provisions, 
the outcome of the claim would have been manifestly different.  
Thus, the Board finds that there was no CUE in the July 3, 2007, 
Board decision.  


ORDER

The motion to revise or reverse the July 3, 2007, Board decision 
that assigned a 10 percent rating to the residuals of a right 
hernia repair and a 10 percent rating to the tender scar due to 
the residuals of the right hernia repair on the basis of CUE 
must be dismissed without prejudice to refiling.  

The motion to revise or reverse the July 3, 2007, Board decision 
that denied entitlement to an increased rating for the service-
connected residuals of a tonsillectomy is denied.


	                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2009) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2009).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

